                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 RICHARD ALLEN JACKSON,               )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:16-cv-00212-MR
                                      )                1:00-cr-00074-MR
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 31, 2020 Memorandum of Decision and Order.

                                               March 31, 2020
